DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 7/30/2021.
In this amendment, Applicant has amended claims 1-15.
Claims 1-15 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 6-8, filed 7/30/2021, with respect to the rejection of claims 1-4 and 8-11 under 35 U.S.C. 102 and claims 5-7 and 12-15 under 35 U.S.C. 103 but they are not persuasive.
On page 6, Applicant recites the amended claim, highlighting the limitation “wherein the received MC value is associated with a group of STAs to which the WUR frame is addressed”.  Applicant then states that Kim does not suggest an association between the counter itself and one or more of the devices to which the WUR frame is sent.  Applicant then points to paragraph 0246 of the Specification, suggesting that this paragraph indicates that the STA can use the counter value to determine whether a particular frame is intended for the STA’s BSS.  However, this paragraph discusses “adding an embedded BSSID field and/or one or more GIDs and/or TIDs associated with the STA” to the frame to enable the STA to determine whether the frame is intended for the STA.  The multicast counter (MC) field is described as a counter throughout the 
Thus, although the specification supports the broad language that the counter is “associated with” a group of STAs (by being transmitted in a multicast packet with an identifier, such as a GID (group ID), that identifies a group of STAs).  However, the claim does not require and the Specification does not appear to support a MC field that independently identifies the group of users, as suggested in Applicant’s remarks.  In the scenario implied in the remarks, each group would have a separate counter that includes information identifying both the incremented value and the group.  
The claims are rejected herein using Kim.  As noted above, the claims broadly require that the multicast counter “is associated with a group of STAs”.  As indicated in Kim, the counter is transmitted in a multicast frame, which clearly is associated with a group of terminals (to which the frame is addressed).  
Examiner presents similar arguments regarding independent claim 8 and dependent claims 2-7 and 9-15.  For reasons similar to those stated above, Examiner respectfully disagrees.  

Claim Objections
Claims 4, 6, 11, and 13 are objected to because of the following informalities:  
In claims 4 and 11, the phrase “is the same value as a stored MC value” should be changed to “is the same value as the stored MC value”.  
In claims 6 and 13, the phrase “responsive to a determination” should be changed to “responsive to the determination”.  
In claim 15, the phrase “responsive to a determination that the another determination has elapsed” should be changed to “responsive to a determination duration that the another duration has elapsed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0236624 to Kim et al.

Regarding claim 1: 
Kim discloses a method performed by a station (STA), the method comprising: 
operating in a wake-up radio (WUR) state (disclosed throughout; see step 2210 of Figure 22, for example; see also paragraph 0006 (“entering a wake-up radio (WUR) mode”), for example); 
receiving, in a wake-up radio (WUR) state, a WUR frame from an access point (AP), wherein the WUR frame comprises a multicast counter (MC) field (disclosed throughout; see step 2210 of Figure 22, for example; see also paragraph 0006 (“entering a wake-up radio (WUR) mode”), for example; see the counter field in step 2215 of Figure 22, for example; see also the counter field described in paragraphs 0006-0013 (“the first WUR frame includes a counter field” ([0006]); “[t]he first WUR frame may be a broadcast wake-up frame or a multicast wake-up frame” ([0011]), for example); 
determining a received MC value based on the MC field, wherein the received MC value is associated with a group of STAs to which the WUR frame is addressed (disclosed throughout; see paragraphs 0006-0013, for example, which describe comparing the received counter field value to the stored counter value – this requires that the value of the counter (MC) field is determined; further, as indicated in paragraph 0011, this counter may be received in a broadcast or multicast frame and is thus associated with the group of STAs to which the (broadcast or multicast) frame is addressed; for example, consider paragraph 0193, which indicates that the counter field may be included in a MAC header, which also includes an address field (identifying the group of STAs to which the frame is addressed); see also paragraph 0178, which indicates that this header may include a GID which identifies one or more STAs; the counter is thus associated with the group of STAs); 
determining whether the received MC value is a same value as a stored MC value (disclosed throughout; see paragraphs 0008-0009, for example, which describe comparing the received counter field value to the stored counter value); and 
responsive to a determination that the received MC value is not the same value as the stored MC value, receiving, in a primary connectivity radio (PCR) state, a beacon frame from the AP (disclosed throughout; see paragraph 0009, for example, which discloses that the STA may “wake up and receive a second PCR” (enter a PCR state) when the received counter field value is different from the stored counter value; paragraph 0009 further indicates that this PCR frame may be a PCR beacon frame).  

Regarding claim 8: 
Kim discloses a station (STA) comprising: 
a transceiver configured to, in a wake up radio (WUR) state, receive a WUR frame from an access point (AP), wherein the WUR frame comprises an MC field (disclosed throughout; see step 2210 of Figure 22, for example; see also paragraph 0006 (“entering a wake-up radio (WUR) mode”), for example; see the transceiver 130 of the STA 100 in Figure 23, for example; further, see the counter field in step 2215 of Figure 22, for example; see also the counter field described in paragraphs 0006-0013 (“the first WUR frame includes a counter field” ([0006]); “[t]he first WUR frame may be a broadcast wake-up frame or a multicast wake-up frame” ([0011]), for example); and 
a processor (see the processor 110 of the STA 100 in Figure 23, for example) configured to: 
determine a received multicast counter (MC) value based on an MC field, wherein the received MC value is associated with a group of STAs to which the WUR frame is addressed (disclosed throughout; see paragraphs 0006-0013, for example, which describe comparing the received counter field value to the stored counter value – this requires that the value of the counter (MC) field is determined; further, as indicated in paragraph 0011, this counter may be received in a broadcast or multicast frame and is thus associated with the group of STAs to which the (broadcast or multicast) frame is addressed; for example, consider paragraph 0193, which indicates that the counter field may be included in a MAC header, which also includes an address field (identifying the group of STAs to which the frame is addressed); see also paragraph 0178, which indicates that this header may include a GID which identifies one or more STAs; the counter is thus associated with the group of STAs); 
determine whether the received MC value is a same value as a stored MC value (disclosed throughout; see paragraphs 0008-0009, for example, which describe comparing the received counter field value to the stored counter value); 
responsive to a determination that the received MC value is not the same value as the stored MC value, receiving, in a primary connectivity radio (PCR) state, a beacon frame from the AP (disclosed throughout; see paragraph 0009, for example, which discloses that the STA may “wake up and receive a second PCR” (enter a PCR state) when the received counter field value is different from the stored counter value; paragraph 0009 further indicates that this PCR frame may be a PCR beacon frame).

Regarding claims 2 and 9: 
Kim discloses the limitation that the STA is operating in a duty cycle (see Figure 17 and paragraphs 0144-0148, for example, which describe a duty cycle for the STA to enter the WUR mode).

Regarding claims 3 and 10: 
Kim discloses the limitation that the STA is operating in an off period of the duty cycle (disclosed throughout; see paragraphs 0006-0013 and Figure 22, for example, which describe that the WUR frame is received in a WUR mode, which is an off duration; see also paragraphs 0146-0147, which indicates that for a STA in a duty cycle, the AP “may transmit a wake-up frame…to the STAs in a WUR mode” (i.e. off period)).

Regarding claims 4 and 11: 
Kim discloses the limitation that responsive to a determination that the received MC value is the same value as a stored MC value, operating in the WUR state (disclosed throughout; see paragraph 0008, for example, which indicates that the STA may “maintain the WUR mode” when the received counter field value is the same as the stored counter value).  

Regarding claims 6 and 13: 
Kim discloses the limitation that responsive to a determination that the received MC value is the same value as the stored MC value, continuing to operate in the duty cycle (disclosed throughout; see paragraph 0009, for example, which discloses that the STA remains in the WUR mode if the received counter (MC) value is the same as the stored counter value; see also paragraph 0157, which similarly indicates this teaching using the term “sequence number” in place of counter; see also paragraph 0195, for example).  

Regarding claims 7 and 14:
Kim discloses the limitation of determining, responsive to the determination that a received MC value is not the same value as a stored MC value, whether a duration of time has elapsed, and, responsive to a determination that the duration of time has elapsed, entering the WUR state ((see paragraphs 0165-0171, for example; when the check beacon/MC field is different from the stored value, the STA expects to receive a DTIM beacon “within a fixed time” (see paragraphs 0167, 0168, 0169, and 0171); if this beacon is not received, the STA goes back into the WUR mode; when the “fixed time” has elapsed, “the STA can enter the WUR mode” (paragraph 0171)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0236624 to Kim et al in view of U.S. Patent Application Publication 2020/0196243 to Kim et al (herein called “Kim ’243”).



Regarding claims 5 and 12:
Kim discloses the limitations of parent claims 2 and 9 as indicated above.  Kim does not explicitly disclose the limitations of claims 5 and 12 that the duty cycle is synchronized with a second duty cycle of another STA.  However, Kim ’243 discloses a system very similar to that of Kim.  Kim ’243 further discloses that the duty cycle of a first and second WTRU may be synchronized (see Figure 15, which shows a synchronized duty cycle for STAs 1 and 3, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to synchronize the duty cycles of at least two different STAs as suggested by Kim ’243.  The rationale for doing so would have been to minimize the signaling by grouping some of the STAs together to use the same duty cycle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0236624 to Kim et al in view of U.S. Patent Application Publication 2020/0252858 to Wang et al.

Regarding claim 15, Kim discloses the limitations of parent claim 14 as indicated above.  Kim does not explicitly disclose the limitation that of determine whether the another duration of time has elapsed, and, responsive to a determination that the another duration has elapsed, invalidate the MC value.  However, Wang discloses a system which uses a value associated with system information, which is analogous to the MC of the present invention.  Further, Wang defines a “validity interval” or “expiration time” associated with the current version or counter value associated with the system information.  At the end of the validity interval or expiration time, the system information version (counter) is no longer valid.  See paragraphs 0031 and 0065, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, modified, to implement a validity interval or expiration time for the information associated with the counter.  It would have been obvious to implement this interval/time using a timer, such as the PCR timer in the combination above.  The rationale for doing so would have been to ensure that the STA remains properly synchronized with the network’s information by requiring receipt of the information after a certain expiration time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 12, 2021